DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE102018207804.1 filed on 05/17/2018. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to software per se, which is non-statutory subject matter. Claim 20 recites “a computer program product with control instructions” which is interpreted as Software per se. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are examples of claims that are not directed to any of the statutory categories. See MPEP 2106.03(I). Furthermore, it is well settled law that software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “computing unit” and “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claim recites the
limitation “computing unit” and “control unit” without a structure to perform the function.
Claim Interpretation
Claim 19 recites the limitations “detection unit”, with the structure in specifications on page 8 “optical system”. It is being interpreted as means plus function.
Claim 19 recites the limitations “computing unit” and “control unit” with no structure in the specification. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert (DE102015226840).
Regarding claim 11, Schubert teaches a method for dynamically driving through and leaving a roundabout in an automatic longitudinal guidance operation, comprising the steps of([0026] disclosing a method of operating an ACC “longitudinal guidance” to guide a vehicle to drive in a roundabout):
detecting an exit of the roundabout which a vehicle will drive through([0038] disclosing the use of a navigation system “digital maps” to go through the different phases of locating the vehicle and controlling the speed and acceleration within the roundabout and when exiting the roundabout, it can be interpreted that the exit is detected by the navigation system);
providing an acceleration point which is located before the exit([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5); and
accelerating the vehicle to an exit speed of the vehicle when the acceleration point is reached by the vehicle([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5. See also [0031] disclosing in phase p5 the speed of the vehicle is maintained or slightly accelerated to exit, i.e. accelerated to an exit speed when the acceleration point is reached).

Regarding claim 12, Schubert teaches he method according to claim 11, wherein the detecting of the exit is performed by route guidance ([0038] disclosing the use of a navigation system “digital maps” to go through the different phases of locating the vehicle and controlling the speed and acceleration within the roundabout and when exiting the roundabout, it can be interpreted that the exit is detected by the navigation system).

Regarding claim 13, Schubert teaches the method according to claim 11, wherein the detecting of the exit is performed by setting a flashing indicator light([0040] disclosing the use of a turn signal “flasher indicator light” when extending from the roundabout. Extending from a roundabout is used to mean exiting from a roundabout, see [0007] and [0031]. It is interpreted that the exit is detected by setting a flasher signal “turn signal” ).

Regarding claim 14, Schubert teaches the method according to claim 13, wherein after the setting of the flashing indicator light a next exit is detected as the exit of the roundabout which the vehicle will drive through ([0040] disclosing the use of a turn signal “flasher indicator light” when extending from the roundabout. Extending from a roundabout is used to mean exiting from a roundabout, see [0007] and [0031]. It is interpreted that the exit is detected by setting a flasher signal “turn signal”).

Regarding claim 16, Schubert teaches the method according to claim 11, wherein the acceleration point is provided in a chronological and/or a spatial manner([0031]-[0036] disclosing the acceleration point is provided in a chronological manner).

Regarding claim 17, Schubert teaches the method according to claim 11, wherein the accelerating of the vehicle to the exit speed is implemented by a cruise controller(([0026] disclosing a method of operating an ACC “longitudinal guidance” to guide a vehicle to drive in a roundabout. [0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5. See also [0031] disclosing in phase p5 the speed of the vehicle is maintained or slightly accelerated to exit, i.e. accelerated to an exit speed when the acceleration point is reached. It is interpreted from the citations that the ACC guides the vehicle to exit the roundabout at an exit speed).

Regarding claim 18, Schubert teaches the method according to claim 11, wherein the exit speed is defined before the vehicle drives onto the roundabout ([0035] and [0036] and figure 1 and figure 2 disclosing  speeds to drive within the roundabout and exiting the roundabout in chronological order, this is interpreted as the exit speed is defined before the vehicle drives onto the roundabout).

Regarding claim 19, Schubert teaches a system for dynamically driving through and leaving a roundabout in an automatic longitudinal guidance operation, comprising ([0026] disclosing a method of operating an ACC “longitudinal guidance” to guide a vehicle to drive in a roundabout):
a detection unit configured to detect an exit of the roundabout which a vehicle will drive through ([0038] disclosing the use of a navigation system “digital maps” to go through the different phases of locating the vehicle and controlling the speed and acceleration within the roundabout and when exiting the roundabout, it can be interpreted that the exit is detected by the navigation system);
a computing unit configured to provide an acceleration point which is located before the exit t([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5); and
a control unit which is configured to accelerate the vehicle to an exit speed of the vehicle when the acceleration point is reached by the vehicle ([0036] disclosing phase p4 as an acceleration point towards the exit “acceleration point located before the exit” and maintains acceleration through exiting phase p5. See also [0031] disclosing in phase p5 the speed of the vehicle is maintained or slightly accelerated to exit, i.e. accelerated to an exit speed when the acceleration point is reached).

Regarding claim 20, Schubert teaches a computer program product comprising control instructions which execute the method according to claim 11 when the control instructions are executed on a computer([0046] disclosing the invention is carried on a software “computer program”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable by Schubert (DE102015226840) in view of Boatright (US20120310465).
Regarding claim 15, Schubert teaches the method according to claim 13. Schubert does not teach wherein only a flashing indicator light in a direction of the exit is taken into account.
Boatright wherein only a flashing indicator light in a direction of the exit is taken into account([0040] disclosing a left turn signal allows the vehicle to turn right at the next right turn when based on the navigation, only the direction of the turn in the turn direction “exit” is taken into consideration).
Schubert and Boatright are analogous art because they are in the same field of endeavor, turn signal autonomous triggered maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schubert to incorporate the teaching of Boatright of wherein only a flashing indicator light in a direction of the exit is taken into account so that the turn control device may issue the appropriate output signal to activate the turn signal corresponding to the direction of the approaching turn along the preselected navigation route upon which the vehicle is travelling (Boatright [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190235517 disclosing taking an exit on a roundabout based on route [0113].
US20190170522 disclosing determining a target exit in a roundabout.
US20170232965 disclosing an ACC with turn signal maneuver triggering. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

                                                                                                                                                                                                 /Nicholas Kiswanto/Primary Examiner, Art Unit 3664